Exhibit 10.13

 

LOGO [g296052page19.jpg]

MODIFICATION AGREEMENT

PURPOSE OF MODIFICATION

(check one) Renewal ¨ Extension x Modification ¨

This Modification Agreement, hereinafter referred to as “Modification”, entered
into this 19th day of May, 2008, by and among INTELLINETICS, INC., by Matthew L.
Chretien (aka Matthew L. Chretein), President, (referred to as “Borrower”),
Matthew L. Chretien (aka Matthew L. Chretein), A. Michael Chretien (aka A.
Michael Chretein) and Robert J. D’Orazio, (collectively referred to as
“Cosigner”), and The Delaware County Bank and Trust Company, 110 Riverbend
Avenue, Lewis Center, Ohio, 43035, (hereinafter referred to as “Lender”).

RECITALS

Lender has made a loan to Borrower dated March 24, 2004 for the principal sum of
$201,024.00 (loan number 10202200978). The note and any modifications or
amendments thereto shall hereinafter be referred to as “Note”. Said Note is
secured by the following collateral: all inventory, Chattel Paper Accounts,
Equipment and general Intangibles; whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the business assets for
INTELLINETICS, INC., and Trust Agency Account of Robert J. D’Orazio, account
#6016 in the amount of $200,000.00. As part of the loan transaction, Borrower
and Cosigner executed certain security agreements, financing statements and
other documents, hereinafter referred to as “Loan Documents”. Said note and loan
documents were previously modified on the following date, April 1, 2005, May 25,
2006 and April 23, 2007.

Borrower and Cosigner, desire to enter into this modification agreement in order
to:

(Check applicable reason for modification)

1. ¨ Renew a line of credit note for business working capital

2. x Extend the maturity date of note

3. ¨ Grant the Lender additional collateral for this loan

4. ¨ Establish a new plan for the repayment of this loan

5. ¨ Change the rate of interest or other terms of the loan documents

6. ¨ Other

110 Riverbend Avenue, P.O. Box 1001, Lewis Center, Ohio 43035-1001

(740) 657-7000 • webdcb.com



--------------------------------------------------------------------------------

AGREEMENT

NOW, THEREFORE, in consideration of the Lender agreeing to the above
modifications, the parties agree as follows:

1. Liability of Borrower. Borrower hereby ratifies and reconfirms Borrower’s
obligations and all liability to Lender under the terms and conditions of the
Note and Loan Documents, and acknowledges that Borrower has no defenses to or
rights of setoff against Borrower’s obligations and all liability to Lender
thereunder. Borrower hereby further acknowledges that Lender has performed all
of Lender’s obligations under the Loan Documents arising as of or before the
date hereof. Borrower hereby further acknowledges and agrees that the current
principal amount outstanding under the Note as of the date hereof is
$198,275.25, with an interest rate of 5.00% equal to a per diem of $27.53822.

2. Extension of Term. The Note and Loan Documents are hereby modified to revise
the maturity date to April 30, 2009, all other terms and conditions shall be due
and payable as follows:

3. Modification Fee. In consideration for Lender granting the modifications set
forth above, Borrower shall pay Lender a non-refundable loan modification fee in
the amount of $250.00 upon the execution hereof. In addition to the loan
extension fee, Borrower shall pay all costs and expenses incurred by Lender in
connection with this Modification, including, without limitation, all title
insurance costs, recording fees and attorney’s fees, and other applicable out of
pocket expenses.

4. Ratification of Loan Documents. The Loan Documents are in all respects
ratified and confirmed by the parties hereto, including the warrants of attorney
authorizing any attorney at law to appear in any court and to confess a judgment
against Borrower and incorporated by reference herein, and the Loan Documents
and this Modification shall be read, taken and construed as one and the same
instrument. Borrower further acknowledges and agrees that all security
agreements, financing statements, documents, instruments, certificates,
affidavits and other security documents taken as collateral for the Note are
intended to and shall continue to secure the Loan and shall remain in full force
and effect.

5. Continuation of Mortgage Lien and Security Interests. This Modification does
not constitute the creation of a new debt or the extinguishment of the debt
evidenced by the Note, nor does it in any manner affect or impair the Mortgage
or any security agreement executed in connection with the Note or applicable to
the Note. Borrower agrees the Mortgage and all other security interests granted
by Borrower to Lender continue to be valid and existing liens on the property
described in the Mortgage and the Loan Documents.



--------------------------------------------------------------------------------

6. Jury Waiver. LENDER, BORROWER AND GUARANTORS HEREBY VOLUNTARILY, IRREVOCABLY
AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, BETWEEN LENDER,
BORROWER AND/OR ANY ONE OR MORE GUARANTORS, ARISING OUT OF, OR IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN
BORROWER, GUARANTORS AND LENDER IN CONNECTION WITH THE LOAN DOCUMENTS, THE
GUARANTY, THIS MODIFICATION, OR ANY OTHER AGREEMENT OR DOCUMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO. THIS
PROVISION IS A MATERIAL INDUCEMENT TO LENDER TO ENTER INTO THIS MODIFICATION AND
SHALL NOT IN ANY WAY AFFECT, LIMIT, AMEND OR MODIFY LENDER’S ABILITY TO PURSUE
ITS REMEDIES INCLUDING, BUT NOT LIMITED TO, ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN THE LOAN DOCUMENTS, THE GUARANTY, THIS
MODIFICATION, THE NOTE OR ANY OTHER DOCUMENT OR AGREEMENT RELATED HERETO.

7. No Course of Dealing, Waiver. Borrower expressly acknowledges and agrees that
the execution of this Modification shall not constitute a waiver of and shall
not preclude the exercise of any right, power or remedy granted to Lender in any
of the Loan Documents, or as provided by law, except to the extent expressly
provided herein. No previous modification, extension or compromise entered into
with respect to any indebtedness of Borrower to Lender shall constitute a course
of dealing or be inferred or construed as constituting an express or implied
understanding to enter into any future modification, extension or compromise. No
delay on the part of Lender in exercising any right, power or remedy shall
operate as a waiver thereof or otherwise prejudice Lender’s rights, powers or
remedies.

8. Counterpart Signatures. This Modification may be signed by the parties in
multiple, separate counterparts which, when taken together shall constitute one
and the same document.

9. Governing Law. This Modification shall be interpreted and construed in
accordance with and governed by the laws of the State of Ohio. Both parties
agree that in the event of a dispute relating to this modification, the parties
hereto consent to the jurisdiction of the Courts of Delaware County, Ohio.

10. Severability. The parties agree that all the provisions of this Modification
are severable. In the event any provision of this Modification is determined to
be unenforceable, the parties hereto agree that only that provision shall be
deleted, and all the remaining provisions shall continue to be enforceable. Each
party has reviewed this Modification and has had the opportunity to review it
with counsel of its choice.



--------------------------------------------------------------------------------

NOTICE: FOR PURPOSE OF THE FOLLOWING NOTICE, “YOU” means Borrower and “HIS”
means Lender.

WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU WITHOUT YOUR
PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

IN WITNESS WHEREOF the parties hereto have set their hands this 29 day of May,
2008.

 

LENDER:

The Delaware County Bank and Trust Company

By:   /s/    James L. Bandeen   James L. Bandeen, Vice President

 

BORROWER:

INTELLINETICS, INC.,

By:   /s/    Matthew L. Chretein  

Matthew L. Chretein, President

(aka Matthew L. Chretein)

 

COSIGNER:     By:   /s/    Matthew L. Chretein     By:   /s/    Robert J.
D’Orazio  

Matthew L. Chretein, Individually

(aka Matthew L. Chretein)

      Robert J. D’Orazio, Individually

 

By:   /s/    A. Michael Chretein  

A. Michael Chretein, Individually

(aka A. Michael Chretein)

Modification Fee: $250.00

Interest Due: $1,049.04

Total Due: $1,299.04